Case 2:85-cv-04544-DMG-AGR Document 911 Filed 08/07/20 Page 1 of 1 Page ID #:40076



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES - GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                  Date     August 7, 2020

   Title Jenny L. Flores v. William Barr, et al.


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 Kane Tien                                              Miriam Baird
                Deputy Clerk                                            Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
                Peter Schey                                        Sarah B. Fabian, USDOJ
             Carlos R. Holguin                                    Nicole N. Murley, USDOJ
               Leecia Welch
                Neha Desai

   Proceedings: STATUS CONFERENCE

           The cause is called and counsel state their appearance. Also present are Andrea Sheridan
   Ordin, Special Master/Independent Monitor; Dr. Paul Wise; ORR Juvenile Coordinator Aurora
   Miranda-Maese; ICE Juvenile Coordinator Deane Dougherty; and Gabriel Barenfeld and Bridget
   Cambria for Amici. The hearing is held by telephone. The Court and counsel confer. A further
   status conference is set on September 4, 2020 at 11:00 a.m. A written order detailing other
   dates and deadlines will issue.




                                                                                               1:07




   CV-90                              CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
